Citation Nr: 1035490	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-20 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic obstructive 
pulmonary disease (COPD), to include as a residual of in-service 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1972, 
with service in the Republic of Vietnam from April 1971 to April 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
In that decision, the RO denied entitlement to service connection 
for COPD, and for conditions of the left and right feet.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in May 2009.  A 
transcript of his testimony is associated with the claims file.

In September 2009, the Board remanded the case back to the RO for 
additional development of the record.  The RO has substantially 
complied with the Board's most recent instructions in the 
September 2009 Remand for the issue discussed in this Decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

After completion of the requested development, but before the 
case was returned to the Board, the RO issued a rating decision 
in May 2010 that granted service connection for onychomycosis, 
bilateral toes (claimed as left and right foot condition).  As 
this grant of service connection represents a complete grant of 
benefits on appeal with respect issue, it is no longer in 
appellate status or before the Board at this time.

With respect to the issue of entitlement to service connection 
for COPD, to include as secondary to in-service herbicide 
exposure, the RO issued a supplemental statement of the case 
(SSOC) in May 2010 and returned the case to the Board.  

FINDING OF FACT

The Veteran's lung disorder, variously diagnosed as COPD and 
chronic pulmonary insufficiency, was first shown many years after 
service separation and has been linked by medical professionals 
to his history of tobacco use; it has not been shown by competent 
evidence to be related to any disease or injury in service, 
including presumed exposure to Agent Orange in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD have 
not been met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 
3.300, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2005.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

Although the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That 
notwithstanding, the RO cured the defect by sending a subsequent 
letter to the Veteran in December 2008 that specifically notified 
the Veteran regarding the assignment of disability ratings and 
effective dates for any grant of service connection.  Moreover, 
the matter was subsequently readjudicated in a May 2010 SSOC.  

The notices provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical examinations 
where appropriate, obtained medical opinions as to the etiology 
and severity of disabilities when appropriate, and afforded the 
Veteran the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file, and 
the Veteran has not contended otherwise.  

The Veteran has not been afforded a VA compensation and pension 
examination in conjunction with his claim of service connection 
for COPD; however, VA's duty to assist the Veteran does not 
include affording the Veteran such an examination in this case.  
There is no evidence of an in-service lung disability and the 
record does not reflect the presence of a lung disability until 
many years after discharge from service.  Competent evidence 
suggesting a nexus, either directly or presumptively, between the 
Veteran's current disability and service is not present either.  
In disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the 
McLendon criteria are not met.  Thus, VA is not required to 
provide a VA examination in this case.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


II.  Service Connection

The Veteran seeks service connection for a lung disorder, 
variously diagnosed as COPD, chronic pulmonary insufficiency, and 
a chronic lung disorder.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development certain presumptive diseases to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the disease 
was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

A disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.309.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2009) 
are also satisfied: AL amyloidosis; chloracne or other acneform 
disease consistent with chloracne; type II diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Even if the statutory presumptions are inapplicable, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

At the outset, the Veteran's service includes service in the 
Republic of Vietnam during the Vietnam era; thus, he is presumed 
exposed to Agent Orange.  The Veteran's lung disease is not, 
however, one of the listed diseases at 38 C.F.R. § 3.309(e) that 
is subject to presumptive service connection based on exposure to 
in-service herbicides.  Because the Veteran's lung disability 
does not include lung cancer, or any of the listed diseases noted 
above, service connection on a presumptive basis as a result of 
herbicide exposure is not established.  

Likewise, service connection for the Veteran's lung disorder on a 
direct basis is also not established.  The service treatment 
records are negative for any complaints or findings associated 
with COPD, or a diagnosis of COPD or any other pulmonary or lung 
disorder.  

A January 2005 VA chest x-ray showed chronic obstructive lung 
disease "from your smoking."  

At his travel Board hearing in May 2009, the Veteran testified 
that he did not believe his lung disorder was due to his smoking.  
The Veteran further testified that he experienced coughing spells 
during service after flying missions over areas that had been 
sprayed with Agent Orange.  The Veteran also testified that he 
did not seek treatment at the time.  The Veteran testified that 
he did not have breathing problems during service, and that his 
current pulmonary disorder began within the past ten years.

VA records from June and July 2009 show that, despite the 
Veteran's deteriorating pulmonary condition, he continued to 
abuse tobacco and remained dependent on tobacco.

Records from the Social Security Administration indicate that the 
Veteran's primary diagnosis is chronic pulmonary insufficiency, 
and that his disability began in June 2008.

In a statement provided by the Veteran in February 2010, he 
reported that his doctor, a lung specialist, indicated that the 
Veteran's condition started a long time ago, based on the fact 
the Veteran's heart is now enlarged, which was caused by the lung 
disease because of the heart having to work harder to pump less-
oxygenated blood.  

In sum, presumptive service connection is not established because 
COPD is not one of the listed diseases at 38 C.F.R. § 3.309(e) 
that has been linked to exposure to Agent Orange, and the 
competent evidence in this case does not provide the requisite 
nexus to establish service connection.  

Despite the Veteran's sincere belief that his COPD was caused by 
Agent Orange exposure, there is no competent medical evidence 
providing a link between the Veteran's active service, including 
in-service herbicide exposure, and his current pulmonary 
disability.  Although the Veteran is certainly competent to 
report factual matters of which he had first-hand knowledge, 
e.g., experiencing coughing fits after flight missions, the 
Veteran as a lay person has not been shown to be capable of 
opining on matters requiring medical expertise, such as 
determining whether his COPD is due to Agent Orange exposure, or 
some other event, disease or injury in service, particularly 
given that the Veteran's current symptoms were not present until 
nearly 25 years after service separation.  Thus, the Veteran's 
contentions carry little probative value.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Moreover, there is no continuity of symptoms since service, and, 
additionally, the fact that the onset of the Veteran's pulmonary 
disability occurred nearly 25 years after separation from service 
is evidence that tends to weigh against the Veteran's assertion 
of a medical nexus between his presumed Agent Orange exposure and 
his COPD, as it suggests that his current COPD is more likely due 
to other causes.  This is also consistent with the VA treatment 
records which suggest that the Veteran's COPD is due to smoking, 
which has continued to the present day.  

The Veteran's statement that his lung doctor told him that his 
lung disorder "began a long time ago" has also been considered; 
however, there is simply no medical evidence of record to show 
that any current lung disorder is related to any event, disease, 
or injury in service, including in-service herbicide exposure, 
despite how long ago the disability began.  No VA provider has 
provided such a nexus opinion, and the Veteran has not provided 
any written opinion from a private doctor to support his 
contentions.  

For all of the foregoing reasons, the preponderance of the 
evidence is against the claim of service connection for COPD, 
there is no doubt to be resolved; and service connection for COPD 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for COPD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


